The opinion of the court was delivered by
Redfield, J.
We think, each debtor in execution is to be regarded as liable for the whole debt, in solido; and the officer having the execution to levy is not bound to regard any equities subsisting between the debtors themselves, or between the debtors and their other creditors. Whether there be any mode, in which such equities can be reached, is not necessary now to be determined.
It is obvious to us, that to hold that one execution debtor might turn out the personal property of his co-debtor, afld might, upon giving indemnity, require the officer to levy the entire amount of the execution upon such property, while other debtors might, with the same pertinacity, be pressing counter commands upon the officer, would lead to inextricable embarrassment, if the officer were disposed to perform his duty, and would, in every way, be liable to the greatest abuses, Judgment affirmed.